Citation Nr: 0723775	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  99-08 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a fracture of the right femur.  

2.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  

This appeal arises from March 1999, April 2000 and January 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  In the March 
1999 rating decision the RO denied assignment of a 
compensable rating for residuals of a strain of the left 
knee.  The April 2000 rating decision granted service 
connection for a displaced fracture of the right distal femur 
with an intramedullary rod and degenerative joint disease.  A 
30 percent rating was assigned for the residuals of the 
fracture of the right femur and degenerative joint disease.  
The April 2000 rating decision also granted an increased 
rating to 30 percent for degenerative joint disease of the 
left knee.  The veteran limited his appeal to the issue of 
higher ratings for the residuals of the right fractured femur 
and degenerative joint disease of the left knee.  The appeal 
also arose from the January 2003 rating decision which denied 
financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only.  

The Board of Veterans' Appeals (Board) in an August 2003 
decision and remand granted an increased rating for the 
residuals of a left knee sprain with arthritis to a combined 
60 percent rating, as limited by the amputation rule.  The 
issues of the initial rating for the residuals of fracture of 
the right femur and degenerative joint disease and financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only were remanded for 
additional development.  

In July 2005, the Board issued a decision denying an initial 
rating in excess of 30 percent for residuals of a fracture of 
the right femur and entitlement to financial assistance in 
the purchase of an automobile and adaptive equipment, or for 
adaptive equipment only.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  

A January 2007 Order of the Court granted a Joint Motion For 
an Order Vacating the Board Decision and Incorporating the 
Terms of this Remand (Joint Motion).  The Joint Motion 
vacated the July 2005 decision of the Board and remanded the 
claims to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion stated that remand was required due to the 
failure of the Board to ensure compliance with the Board's 
August 2003 remand.  Stegall v. West, 11  Vet. App. 268 
(1998).  A medical opinion had been requested addressing 
whether the veteran's service connected left and right lower 
extremity disorders resulted in loss of use of use of one or 
both feet.  The July 2003 VA examination report did not 
address whether the service-connected disabilities alone 
resulted in loss of use of either foot or loss of natural 
knee action.  Remand was required to obtain a medical opinion 
addressing those questions.  

The Joint Motion also stated that errors had occurred in the 
adjudication of the rating of the disability of the right 
knee.  The Joint Motion ordered the Board to consider 
assignment of a separate disability rating for disability of 
the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
for instability of the right knee and impairment of range of 
motion of the right knee under DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Salem.  VA is required 
to make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
clinical records pertaining to the veteran that are dated 
from December 2004 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  VA should obtain VA medical treatment 
records that pertain to the veteran that 
are dated from December 2004 to the 
present.  All records obtained should be 
associated with the claims folder.  If 
during the course of the remand, the 
veteran identifies additional treatment 
records that are pertinent to his claims 
and are not already of record, VA should 
attempt to obtain them following the 
receipt of any necessary authorizations 
from the veteran.

2.  VA should address whether a 
separate evaluation is warranted for 
degenerative joint disease of the right 
knee under Diagnostic Code 5257.  

3.  VA should arrange for an 
appropriate examination of the veteran 
to determine the nature and extent of 
residuals of his July 1998 right femur 
fracture and whether he has loss of use 
of either foot as a result solely of 
service-connected disabilities.  

The examiner should separately identify 
the ranges of motion and extent of any 
functional loss of the right hip, thigh 
and knee due to weakened movement, 
excess fatigability, incoordination or 
pain on use.  The examiner should state 
whether any pain claimed by the veteran 
is supported by adequate pathology and 
is evidenced by his visible behavior.  
Any additional impairment on use should 
be described in terms of the degree of 
additional range-of-motion loss, and 
specific findings should be made 
regarding range of motion, to include 
the extent to which that motion 
deviates from normal.  The level of 
pain on motion should also be 
described.  

The examiner should then provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability) that the 
veteran's left knee disability and 
service-connected disability of the 
right leg, individually or together, 
interfere with function of one or both 
feet to the extent that remaining foot 
function in terms of balance and 
propulsion could be accomplished 
equally well by an amputation stump 
with prosthesis (only the service-
connected disabilities are to be 
considered; whether the veteran's non-
service connected disabilities and his 
weight contribute may not be 
considered).  The examiner should also 
provide an opinion, again with complete 
rationale, as to whether it is at least 
as likely as not that the veteran's 
left knee disability and service-
connected disability of the right leg, 
individually or together, result in 
disability equivalent to extremely 
unfavorable ankylosis of a knee 
(ankylosis in flexion at an angle of 45 
degrees or more).  Finally, the 
examiner should state whether the 
service-connected disabilities result 
in anatomical loss of use of both legs 
at a level, or with complications, 
which would prevent natural knee 
action.  The claims folder must be 
provided to the examiner for review in 
connection with the examination and 
that it was available should be noted 
in the examination report.  All 
opinions expressed should be supported 
by reference to pertinent evidence, and 
a complete rationale for any opinion 
expressed, with reference to supporting 
records, should be provided.  

4.  The claims should then be 
readjudicated and the veteran and his 
representative should then be given an 
appropriate supplemental statement of 
the case, which addresses whether a 
separate evaluation is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 
for instability of the right knee and 
impairment of range of motion of the 
right knee under DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



